Citation Nr: 0414255	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-25 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for carcinomatosis and 
colon cancer as a result of exposure to herbicides for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 RO decision that denied entitlement 
to service connection for carcinomatosis and colon cancer as 
a result of exposure to herbicides for accrued benefits 
purposes.  

The appellant is the veteran's widow.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appellant's appeal have been obtained by 
the RO.

2.  The veteran's active duty service, from October 1966 to 
September 1968, included service in the Republic of Vietnam.

2.  The immediate cause of the veteran's death was 
carcinomatosis due to colon cancer.

3.  The medical evidence of record at the time of the 
veteran's death did not demonstrate that his colon cancer 
resulted from his exposure to an herbicide agent (Agent 
Orange).

4.  The appellant is not entitled to accrued benefits.




CONCLUSION OF LAW

At the time of the veteran's death, the evidence of record 
did not support a grant of service connection for 
carcinomatosis and colon cancer as a result of herbicide 
exposure, and entitlement to accrued benefits on that basis 
is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 
5121 (2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.1000 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well- 
grounded claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326.  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) 
(West 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was inapplicable to a matter 
of pure statutory interpretation.  See Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  Subsequently, the Court held 
that it was possible to find that the VCAA could not affect a 
pending matter."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001)(en banc).

The appellant's claim for accrued benefits turns on the law 
and not the facts. Therefore, further assistance in 
developing the facts could not assist the appellant in 
substantiating her claim.


Accrued Benefits Analysis

A claim for accrued benefits must be filed within one year 
after the date of the veteran's death. 38 U.S.C.A. § 5121(c) 
(West 2002).  A claim for death compensation will also be 
considered a claim for death pension and accrued benefits. 38 
U.S.C.A. 5101(b)(1) (West 2002), Isenhart v. Derwinski, 3 
Vet. App. 177 (1992) 38 C.F.R. 3.152(b)(1) (2002). 

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either (1) have had a claim 
pending at the time of his death for such benefits or (2) 
have been entitled to benefits under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
"Under 5121, therefore, a claimant is only entitled to what 
was properly due the veteran at the time of his death, but 
which was unpaid."  Zevalkink v. Brown, 102 F. 3d 1236 (Fed. 
Cir. 1996).

A review of the claims file shows that the veteran was 
service-connected for defective hearing and for residuals of 
left great toe injury.  These disabilities were 
noncompensable and there is no evidence that the veteran's 
service-connected conditions contributed to carcinomatosis 
and colon cancer .  

The Board notes that in October 1999, the RO received the 
veteran's application for compensation (VA Form 21-526) for 
entitlement to service connection for colon cancer and liver 
cancer.  The veteran's claim was still pending at the time of 
the veteran's death from carcinomatosis and colon cancer on 
January 14, 2000.  The veteran's death certificate indicated 
that no autopsy was performed.  

In June 2000, the appellant filed her timely application for 
DIC benefits.  She also submitted a letter that referenced 
the veteran's pending claim for service connection.  The 
appellant noted her belief that the veteran's exposure to 
Agent Orange in service caused his colon and liver cancers.  

In an August 2000 RO decision, entitlement to service 
connection for the cause of the veteran's death was denied.  
In her substantive appeal, the appellant requested a personal 
hearing that was scheduled for July 2001.  However, the 
appellant cancelled the personal hearing request, opting 
instead for an informal conference.  

In the July 2001 Decision Review Officer Conference Report, 
the appellant was given 60 days to obtain additional medical 
evidence to support her claim.  She submitted two medical 
nexus opinions dated in July 2001 from the veteran's former 
treating physicians regarding his colon cancer and exposure 
to Agent Orange in service.  Entitlement to service 
connection for the veteran's cause of death was denied by the 
RO in an April 2002 supplemental statement of the case.  
However, the Board in a May 2003 decision, granted 
entitlement to service connection for the veteran's cause of 
death based on the private medical nexus opinions provided by 
the appellant.  

This action can be distinguished from the RO's denial of 
accrued benefits based on a finding that entitlement to 
service connection for carcinomatosis and colon cancer as a 
result of exposure to herbicides was not factually 
established at the time of the veteran's death.  

Generally, with limited exceptions, accrued benefits claims 
are reviewed based on the evidence of record at the time of 
the payee's death.  In Hayes v. Brown, 4 Vet. App. 353, 358 
(1993), the Court held that the provision of 38 C.F.R.§ 
3.1000(d)(4)(i) applies to only evidence in the file at the 
date of death.  The Court in Hayes allowed for certain 
exceptions to this rule finding that service department and 
certain VA medical records (to include reports of autopsy 
made by VA on date of death) are considered as being 
constructively in the claims file at the date of death 
although they may not physically be in the file until after 
that date.  

In this case, the appellant has not contended, and there is 
no indication otherwise, that there were any VA medical 
records or service department records that were outstanding 
at the time of the veteran's death in January 2000.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303, 3.304.  Disability that is proximately due to 
or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  38 
C.F.R. § 3.310 (2002). Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service. 38 C.F.R. §§ 3.307, 3.309.

Where a veteran served for at least 90 days during a period 
of war on or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116(f).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. §§ 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 38 
C.F.R. § 3.307(d) (2002) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, soft tissue 
sarcoma, and type II diabetes mellitus. 38 C.F.R. § 3.309(e) 
(2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); 
see 38 C.F.R. § 3.303(d) (1998).

In this case, while the veteran is presumed to have been 
exposed to herbicidal agents while serving in Vietnam, the 
record does not contain evidence that colon cancer was 
present in service, or to a compensable degree within one 
year of service.  Therefore, service connection is not 
warranted on the basis of the presumption provided for 
chronic diseases.  Further, colon cancer is not listed among 
the diseases subject to presumptive service connection on the 
basis of in service herbicide exposure.  

Since presumptive service connection is not available, the 
question is whether the evidence shows that it is at least as 
likely as not that the veteran's colon cancer was the result 
of herbicide exposure or other disease or injury in service.  
Again, there is no medical evidence that shows the veteran's 
colon cancer was of service origin.  

The Board notes that the two private medical opinions 
submitted by the appellant in July 2001 cannot be considered 
in granting service connection for colon cancer as a result 
of herbicide exposure because they were not of record at the 
time of the veteran's death in January 2000.  As noted above, 
there is no other evidence of record that established a 
causal relationship between the veteran's herbicide exposure 
and his development of colon cancer.  

The Board notes that the appellant's contentions that the 
veteran's in-service herbicide exposure caused him to develop 
colon cancer are not probative evidence of causation.  The 
appellant has not been shown to be a medical expert, thus, 
she is not qualified to express an authoritative and 
probative opinion regarding any medical causation.   As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical issues. See also Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-5 (1992). 

Given that the Board is precluded from considering any 
evidence not of record at the time of the veteran's death in 
January 2000, entitlement to service connection for 
carcinomatosis and colon cancer as a result of exposure to 
herbicides for accrued benefits purposes is not warranted.



ORDER

Entitlement to service connection for carcinomatosis and 
colon cancer as a result of exposure to herbicides for 
accrual purposes.




____________________________________________
Lawrence M. Sullivan
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



